DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 11-14,17-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rowan et al (Patent No.: US 6,563,814 B2; hereinafter Rowan) in view of Prabhu et al (Pub. No.: US 2019/03567701 A1; hereinafter Prabhu) and further in view of Segall et al (Pub. No.: US 2010/0172488 A1; hereinafter Segall)

               Consider claims 1, 11, and 20, Rowan clearly shows and discloses a method, a communication device, and a system, comprising: a server comprising a network interface to a first network (fig. 2, label server 310 connected to internet and station 100, col. 3, lines 41-65); wherein the server receives a media request, via the first network, from an agent endpoint to establish media connectivity over a media channel (agent log on through the screen of station 100) (col. 5, lines 41-50 and fig. 2); wherein the server, in response to the media request, signals the agent endpoint to initiate media connectivity negotiations (the server then initiates voice call from the virtual teleset to the remote phone 110) (col. 5, lines 42-50 , fig. 2, label 110); wherein the server, in response to the agent endpoint initiating media connectivity negotiations, performs media connectivity negotiations with the agent endpoint (server 320 maintains a virtual telephone set assigned to 100) (col. 5, lines 50-60 , fig. 2, label 100); wherein the server, in response to the agent endpoint successfully negotiating media connectivity, establishes a media channel with the agent endpoint (col. 5, lines 50-60 , fig. 2, label 100); and wherein the server, after establishing the media channel and upon subsequently receiving a first communication from a first customer communication device, connects the agent endpoint to the customer communication device utilizing the media channel (col. 5, lines 61-67, col. 6, lines 1-19); serially receiving, conducting, and terminating a plurality of communications with a corresponding plurality of customer communication devices, wherein each of the plurality of communications is conducted utilizing the media channel as established (col. 5, lines 55-60, col. 6, lines 1-19, and lines 28-37 and fig. 2); however, Rowan does not specifically teach another example for connects the agent endpoint to the customer communication device utilizing the media channel. 
              In the same field of endeavor, Prabhu clearly discloses another example for connects the agent endpoint to the customer communication device utilizing the media channel (abstract, paragraph 0069, and fig. 1, fig. 3, fig. 5). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Prabhu into teaching of Rowan for the purpose of illustrating another example for network connection for establishing connection between remote party and client party.   
            However, Rowan and Prabhu do not teach the after the first communication has terminated, a second customer communication from a second customer communication device is connected to the agent endpoint utilizing the media channel previously established.
           In the same field of endeavor, Segall clearly discloses and teach the after the first communication has terminated, a second customer communication from a second customer communication device is connected to the agent endpoint utilizing the media channel previously established (Segall teaches if the first customer has terminated an interaction with the agent, connecting a second customer to the agent  over the persistent telephony connection that was previously established) (abstract, claim 2, paragraphs 0022, 0028, and 0030). 
            
            Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Segall into teaching of Rowan and Prabhu for the purpose of implementing an agent stay-on-line function by which a persistent telephony connection is established and maintained between the system and an available agent, so the agent may handle multiple customers while avoiding a hold time for reconnecting the agent.      
                 Consider claims 2, and 12, Rowan and Prabhu clearly show the method and system, wherein the server receives a login request from the agent endpoint, the login request comprising the media request (Rowan: col. 5, lines 41-50 and fig. 2).

               Consider claims 3, and 13, Rowan and Prabhu clearly show the method and system, wherein the server signals the agent endpoint to initiate media cannectivily negotiations comprising a Session Description Protocol (SDP) answer (Prabhu: paragraphs: 0015, 0026, 0031, 0035 and fig. 7).

                 Consider claims 4, and 14, Rowan and Prabhu clearly show the method and system, wherein the media connectivity negotiations comprise Interactive Connectivity Establishment (ICE) negotiations (Prabhu: paragraphs: 0012, 0022- 0023).
                 
                 Consider claims 6 and 16, Rowan and Prabhu clearly show the method and system, wherein after the first communication has terminated, a second customer communication from a second customer communication device is connected to the agent endpoint utilizing the media channel previously established (Rowan: col. 3, lines 41-65, col. 5, lines 41-60; and fig. 2).                              
                 Consider claims 7, and 17, Rowan and Prabhu clearly show the method, wherein the server establishes the media channel with the agent endpoint comprising a second network different from the first network (Rowan: fig. 2).
                Consider claims 8 and 18, Rowan and Prabhu clearly show the method and system, wherein the second network comprises at least one of a public switched telephone network (PSTN) or a cellular telephony network (Rowan: fig. 2).

              Consider claim 13, Rowan, Prabhu, and Segall clearly show the method, wherein the media channel comprises a server between the agent endpoint and each of the first customer communication device and the second customer communication device and wherein the server signals the agent endpoint to initiate media cannectivity negotiations comprising a Session Description Protocol (SDP) answer (Rowan: fig. 2, “External lines” and server 300 and 310; Prabhu: paragraphs: 0015, 0026, 0031, 0035 and fig. 5; Segall: paragraph 0022, and 0033).

                Consider claim 21, Rowan, Prabhu, and Segall clearly show the communication device, wherein the processor executes instructions to provide a login request to the server, wherein the login request comprises the media request (Segall: paragraph 0022, and 0033).

                Consider claim 22, Rowan, Prabhu, and Segall clearly show the communication device, wherein the processor executes instructions to, upon receipt of a signal from the server, initiate media connectivity negotiations comprising a Session Description Protocol (SDP) answer (Prabhu: fig. 2, “invite-SDP’ from 204, initiate SDP answer from 206).
                                                                  

3.         Consider Claims 5 and 15, are rejected under 35 U.S.C. 103(a) as being unpatentable over Rowan et al (Patent No.: US 6,563,814 B2; hereinafter Rowan) in view of Prabhu et al (Pub. No.: US 2019/03567701 A1; hereinafter Prabhu) and further in view of Segall et al (Pub. No.: US 2010/0172488 A1; hereinafter Segall) further more in view of Pastro (Pub. No.: US 2015/0036690 A1; hereinafter Pastro)
            Consider claims 5 and 15, Rowan and Prabhu disclose the claimed invention above and teach (ICE) negotiations (Prabhu: paragraphs: 0012, 0022- 0023) but lack teaching the method, wherein the media connectivity negotiations comprise trickle Interactive Connectivity Establishment (ICE) negotiations.
             In the same field of endeavor, Pastro clearly discloses wherein the media connectivity negotiations comprise trickle Interactive Connectivity Establishment (ICE) negotiations (Pastro shows that "ICE" includes an extension that is known as "Trickle Ice”) (paragraph: 0002).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Pastro into teaching of Rowan, Prabhu, and Segall for the purpose of further clarifying that ICE includes Trickle Ice.

4.         Consider Claim 9, are rejected under 35 U.S.C. 103(a) as being unpatentable over Rowan et al (Patent No.: US 6,563,814 B2; hereinafter Rowan) in view of Prabhu et al (Pub. No.: US 2019/03567701 A1; hereinafter Prabhu) further in view of Segall et al (Pub. No.: US 2010/0172488 A1; hereinafter Segall) and further more in view of Shaffer et al (Patent No.: US 7,539,127 B2; hereinafter Shaffer)
            Consider claim 5, Rowan and Prabhu disclose the claimed invention above but lack teaching the method, wherein the server the server establishes the media channel with the agent endpoint comprising the second network, upon the media channel failing with the first network.
             In the same field of endeavor, Shaffer clearly discloses wherein the server the server establishes the media channel with the agent endpoint comprising the second network, upon the media channel failing with the first network (col. 3, lines 42-66, col. 4, lines 1-26, col. 5, lines 1-40, and fig. 1, label 102 for first network, failing 104a, and 114 for second network connection with 104d).
             Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Shaffer into teaching of Rowan, Prabhu, and Segall for the purpose of reconnecting media channel with second network when the first network connection is failed.

Allowable Subject Matter
5.     Claims 10, and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

            The present Office Action is in response to Applicant’s amendment filed on July 06, 2022. Applicant amended claims 1, 11, 13, and 20, cancelled claims 6 and 16, and added new claims 21-22.  Claims 1-22 are now pending in the present application.   

           Applicant argues on page 7-8 of the Applicant’s Response that Rowan and Prabhu failed to teach dependent claim 4, 5, 14-15.

          The Examiner respectfully disagrees with Applicants’ arguments, Pastro teaches the first message may be comprised of an offer in accordance with Session Description Protocol ("SDP") and the fourth message may be comprised of an Answer in accordance with SDP (paragraph 0010 and 0015). Rowan, Prabhu, and Pastro teach internet networking using computer device (Rowan: fig. 2, label 100 and internet network; Prabhu: paragraphs: 0070, fig. 2; and Pastro: paragraph 0035 and fig. 7). Moreover, Pastro shows the media connectivity negotiations comprise trickle interactive connectivity Establishment (ICE) negotiations.  As a result, Rowan, Prabhu, and Pastro teach claims 3, 4, 5, 13, 14, and 15.                                                                                               
           
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       

           
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656